DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Applicant's election with traverse of species d), Figs. 1B, 3 & 6A, claims 1-13, in the reply filed on 12/17/20 is acknowledged.  The traversal is on the ground(s) that Figs. 1B and 3 are shared among the theses species a), d), e) and f) so they are not mutually exclusive.
This is not found persuasive because Figs. 1B and 3 appear to be generic to each of the species a), d), e) and f) so they are grouped with the individual species.  The mutually exclusive features that form the basis of the species restriction can be found for species a) in fig. 5C; for species d) in fig. 6A; for species e) in fig. 6B and for species f) in fig. 7.  See description of mutually exclusive features in the Election/Restriction Requirement of 10/15/20 at page 3.
The requirement is still deemed proper and is therefore made FINAL.
Applicant timely traversed the restriction (election) requirement in the reply filed on 12/17/20.
Claims 1-13 are pending and subject to examination at this time.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3, 7 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe et al., US Publication No. 2015/0054571 A1.

Watanabe anticipates:
1. A semiconductor device comprising (see fig. 5A): 
a first transistor (M11); 
a second transistor (M12); 
a third transistor M13); and 
a capacitor (C1), 
wherein a gate of the first transistor (M11) is electrically connected to a first wiring (e.g. horizontal wire comprising VIN/Na1/Nb5/VOUT), 
wherein a back gate of the first transistor (M11) is electrically connected to a second wiring (e.g. also horizontal wire comprising VIN/Na1/Nb5/VOUT; connected at Na1, para. [0128]),
wherein one of a source and a drain of the first transistor (M11) is electrically connected to the second wiring (e.g. also horizontal wire comprising VIN/Na1/Nb5/VOUT), 
wherein the other of the source and the drain of the first transistor (M1) is electrically connected to one electrode of the capacitor (C1), 
wherein the other electrode of the capacitor (C1) is electrically connected to a third wiring (CLK),

wherein a back gate of the second transistor (M12) is electrically connected to a fourth wiring (e.g. also horizontal wire comprising VIN/Na1/Nb5/VOUT; connected at Nb5, para. [0128]),
wherein one of a source and a drain of the second transistor (M12) is electrically connected to the fourth wiring (e.g. also horizontal wire comprising VIN/Na1/Nb5/VOUT), 
wherein the other of the source and the drain of the second transistor (M12) is electrically connected to one of a source and a drain of the third transistor (M13), 
wherein the other of the source and the drain of the third transistor (M13) is electrically connected to a fifth wiring (e.g. also horizontal wire comprising VIN/Na1/Nb5/VOUT), and 
wherein a gate of the third transistor (M13) is electrically connected to a sixth wiring (e.g. also horizontal wire comprising VIN/Na1/Nb5/VOUT).  See Watanabe at para. [0126] – [0130], fig. 5A, also see para. [0001] – [0334], figs. 1-38.

Regarding claim 2:
Watanabe teaches the limitations as applied to claim 1 above, and further teaches:	(see fig. 56A) wherein the gate of the third transistor (M13) is electrically connected to a back gate of the third transistor (e.g. connected through horizontal wire comprising VIN/Na1/Nb5/VOUT; the back gate is connected to Nb5, para. [0128]; there is a connection point to the left of M12’s gate showing connection to horizontal wire comprising VIN/Na1/Nb5/VOUT)

para. [0137] – [0141].

Regarding claim 7:
Watanabe teaches the limitations as applied to claim 3 above.

Regarding claim 11:
Watanabe teaches the limitations as applied to claims 1 and 3 above.


Allowable Subject Matter
Claims 4-6, 8-10 and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michele Fan/
Primary Examiner, Art Unit 2894
15 March 2021